Citation Nr: 0947458	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  03-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include pes planus, calcaneal spurs, and plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus.

In July 2006, the Veteran and a friend testified before the 
undersigned Veterans Law Judge, seated at the RO in Columbia, 
South Carolina.  A transcript of the hearing has been 
associated with the claims file. 

In October 2006, the Board remanded this case for additional 
development.  Most recently, in June 2008, the Board renamed 
the issue on appeal as entitlement to service connection for 
a bilateral foot disorder, to include pes planus, calcaneal 
spurs, and plantar fasciitis, and remanded the same for 
additional development.  The file has now been returned to 
the Board for further consideration.


FINDINGS OF FACT

1.  The Veteran's bilateral calcaneal spurs and bilateral 
plantar fasciitis were not incurred in or aggravated by his 
period of service.

2.  The Veteran had bilateral pes planus upon entry into 
service in 1993, which was aggravated by his period of 
service.   


CONCLUSIONS OF LAW

1.  The Veteran's bilateral calcaneal spurs and bilateral 
plantar fasciitis were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  The Veteran's preexisting bilateral pes planus was 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The Veteran was notified in a VCAA letter dated in June 2002, 
before the initial adjudication of the claim, of the evidence 
not of record that was necessary to substantiate the claim.  
He was told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claim.  He was informed that VA would attempt to 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A June 2006 letter also informed the Veteran regarding the 
appropriate disability rating or effective date to be 
assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral calcaneal 
spurs and bilateral plantar fasciitis, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination in May 2007, and an 
addendum to such examination was added to the record in 
October 2008.  Further, the Board requested, in May 2009, an 
expert opinion from the Veteran's Health Administration 
(VHA), and such was received in May 2009.  An addendum to the 
May 2009 opinion was received in June 2009.  Specific 
opinions as to the Veteran's claim were obtained, and 
sufficient evidence is of record to decide the claims on 
appeal.  

The Veteran's service treatment records and all identified, 
authorized, and available post-service treatment records 
relevant to the issue on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  The Veteran's 
bilateral foot disorder, however, has not been diagnosed as a 
disorder for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

At the time of service entrance examinations, those persons 
entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).  For those disorders that preexisted service and 
were worsened or "aggravated" during such service, a veteran 
may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 
1153 (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 
38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a 
change in the interpretation of 38 U.S.C.A. § 1111 by the 
Federal Circuit and VA's General Counsel, and the regulation 
now states that to rebut the presumption of soundness, VA 
must establish by clear and convincing evidence both that the 
disability existed prior to service and that it was not 
aggravated by service.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).

Bilateral Calcaneal Spurs and Bilateral Plantar Fasciitis

The Veteran's service treatment records are silent for any 
complaints, treatment, or diagnoses of bilateral calcaneal 
spurs or bilateral plantar fasciitis, as to either foot.  

As bilateral calcaneal spurs and bilateral plantar fasciitis 
were not diagnosed in service and for many years until 2007, 
as further discussed below, the Board finds that chronicity 
in service is not established in this case.  As chronicity in 
service has not been established, a showing of continuity of 
symptoms after discharge is required to support a claim for 
service connection for such disabilities.  38 C.F.R.    § 
3.303(b).

The first clinical evidence of diagnoses of bilateral 
calcaneal spurs and bilateral plantar fasciitis is dated in 
May 2007.  At that time, the Veteran underwent a VA 
examination.  Report of such VA examination indicates that 
the Veteran reported constant, moderate pain, rated as five 
on a ten-point pain scale.  The Veteran denied experiencing 
fatigability or weakness.  The Veteran reported that he 
experiences flare-ups, caused by walking more than 100 yards 
or standing more than 15 minutes, of his bilateral foot pain 
every day, described as numbness and pain rated as eight or 
ten on a ten-point pain scale, and that such flare-ups last 
all day.  Physical examination revealed skin without corns, 
calluses, or edema; toes without deformities; and nails 
without thickening.  Pulses were 2+ and symmetrical, and the 
Veteran did not demonstrate any restricted or painful motion, 
weakness, or instability.  Tenderness at the attachment site 
of the plantar fascia and the calcaneous was noted.  The 
Veteran exhibited midline feet, a normal gait, and 
reconstituted arches on non-weight-bearing and flexible 
arches on weight-bearing.  The right Achilles exhibited a 
vague deformity and the left was midline, with no pain on 
palpation on either foot.  X-ray examination was negative for 
pes planus, and revealed calcaneal bone spurs.  A small 
avulsion at the cuboid on the right was noted.  The Veteran 
was diagnosed with bilateral plantar fasciitis and bilateral 
calcaneal bone spurs.

In June 2008 the Board remanded the issue of entitlement to 
service connection for 
a bilateral foot disorder, to include pes planus, calcaneal 
spurs, and plantar fasciitis, for an additional VA 
examination.

The Board notes that the June 2008 Board remand included 
instructions for a VA examination in order to address the 
Veteran's bilateral foot disorder, to include pes planus, 
calcaneal spurs, and plantar fasciitis.  The Veteran was not 
scheduled for an additional VA examination, and his claims 
file was sent to the examiner who conducted the VA 
examination in May 2007.  In an addendum dated in October 
2008, the examiner responded to the issues raised by the June 
2008 Board remand.  While the October 2008 addendum did not 
provide sufficient evidence to make a decision as to the 
Veteran's claimed pes planus, discussed below as a separate 
issue, the addendum did provide sufficient evidence to make a 
decision as to the Veteran's calcaneal spurs and plantar 
fasciitis.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

The October 2008 addendum to the May 2007 VA examination 
indicates that the examiner was asked to opine as to the 
etiology of the Veteran's current bilateral foot pathology.  
The examiner opined that it is less likely than not that the 
Veteran's calcaneal spurs with ossific density of the right 
cuboid, as diagnosed in May 2007, are related to his period 
of service.  The examiner further opined that there was no 
evidence that a chronic condition was established during the 
Veteran's service.  The examiner reported that he based his 
opinion on his previous foot examination dated in May 2007, 
and reasoned that the Veteran's current bilateral foot 
pathology was not related to service because there was no 
evidence of record indicating that the Veteran had developed 
these conditions during service, nor had they existed prior 
to entry into service.  The examiner noted that he reviewed 
the Veteran's claims file.

The Board notes that the examiner, at the time of his above-
described October 2008 addendum, specifically named calcaneal 
spurs with ossific density of the right cuboid, and did not 
specifically name plantar fasciitis, in response to the 
request for an opinion as to the etiology of the Veteran's 
current foot pathology.  However, the examiner did report 
that he based his opinion that such were less likely than not 
related to his period of service on his previous foot 
examination dated in May 2007.  Significantly, the examiner 
diagnosed the Veteran with bilateral calcaneal spurs and 
bilateral plantar fasciitis on the previous foot examination 
dated in May 2007.  Further, the examiner opined that there 
was no evidence that a chronic condition was established 
during the Veteran's service.  

The Board notes that it may only consider independent medical 
evidence of record to support its findings and cannot render 
its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this case, the Board finds, 
subsequent to a review of the May 2007 VA examination report 
and October 2008 addendum, that the opinion rendered at the 
time of the October 2008 addendum provides enough detail and 
rationale to encompass the Veteran's foot pathology, 
including plantar fasciitis, diagnosed by the examiner 
eighteen months prior.  

The first clinical evidence of record of diagnoses of 
bilateral calcaneal spurs and bilateral plantar fasciitis is 
dated in May 2007, approximately five years after the 
Veteran's separation from service.  As the Veteran's 
bilateral calcaneal spurs and bilateral plantar fasciitis are 
not conditions for which service connection may be granted on 
a presumptive basis, he is not entitled to service connection 
for such disabilities on a presumptive basis.  Additionally, 
in view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board further observes that the Veteran did not seek 
treatment for bilateral foot conditions until many years 
after service, despite his contentions that he had 
experienced bilateral foot pain since service.  Although the 
lack of contemporaneous medical records does not, in and of 
itself, render a veteran's lay evidence concerning continuity 
of symptoms after service not credible, the Board may weigh 
the lack of contemporaneous medical records against such lay 
evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(2006).

The Board notes that the Veteran has contended on his own 
behalf that his bilateral foot conditions are related to his 
military service.  While the Veteran is competent to testify 
as to symptomatology of the bilateral feet that he 
experienced, he is not competent or qualified, as a 
layperson, to render a diagnosis or an opinion concerning 
medical causation.  In this case, the Veteran is not 
competent to diagnose calcaneal spurs or plantar fasciitis, 
nor is he competent to link such disabilities to his period 
of service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's bilateral 
calcaneal spurs and bilateral plantar fasciitis.  Thus, 
service connection for bilateral calcaneal spurs and 
bilateral plantar fasciitis is not warranted on direct bases.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral 
calcaneal spurs and bilateral plantar fasciitis, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Pes Planus

The Veteran contends that his preexisting bilateral pes 
planus was aggravated by his period of service.  At the time 
of the Veteran's July 2006 hearing before the Board, he 
offered testimony that he experienced some pain in his feet 
during marches during his period of service, with swelling 
and blisters.  The Veteran reported that the balls of his 
feet hurt to the point that he could not walk and that he 
required a couple of days to heal.  The Veteran reported that 
he was not provided with arch supports.  The Veteran reported 
that he currently experiences foot pain in the bottom of his 
feet and feels as if he is walking on plain bone.  

Report of Medical Examination, dated in May 1993 and 
conducted for the purpose of enlistment into service, 
indicates that the Veteran had mild, nonsymptomatic, pes 
planus.  

Thus, a disorder of the bilateral feet, specifically pes 
planus, was noted on the Veteran's service entrance physical 
examination, and he may be service-connected for the same if 
there is evidence of worsening or aggravation during service.  
38 U.S.C.A. §§ 1110, 1111, 1153.

Service treatment records dated in December 2001 indicate 
that the Veteran complained of intermittent aching and 
swelling of the bilateral feet.
 
Report of Medical Examination, undated and conducted for the 
purpose of separation from service, indicates that the 
Veteran had moderate pes planus.  The examiner noted that the 
Veteran described chronic pain and swelling as to his feet.  
Report of Medical History, dated in December 2001 and 
completed by the Veteran for the purpose of separation from 
service, indicates that he reported a history of swollen or 
painful joints, as to his feet.  The Veteran described his 
foot symptoms as pain and intermittent swelling of both feet, 
over one year.

On VA examination in July 2002, the Veteran complained of 
pain in the bottoms of his feet and reported that he was told 
six months prior that such was related to flat feet.  The 
Veteran reported that he was unaware of such condition and 
denied any specific injury to his feet.  

VA treatment records dated in May 2004 indicate that the 
Veteran requested that his diagnosed pes planus be annotated 
in his treatment records such that he may apply for service-
connected benefits.  The treatment records dated at that time 
indicate that the Veteran was advised to use over-the-counter 
foot inserts, and that additional measure would be taken as 
necessary.

VA treatment records dated in June 2005 and May 2006 indicate 
that congenital pes planus was included in the list of the 
Veteran's health problems.

Report of VA examination dated in May 2007 indicates that the 
Veteran reported constant, moderate pain, rated as five on a 
ten-point pain scale.  The Veteran denied experiencing 
fatigability or weakness.  The Veteran reported that he 
experiences flare-ups, caused by walking more than 100 yards 
or standing more than 15 minutes, of his bilateral foot pain 
every day, described as numbness and pain rated as eight or 
ten on a ten-point pain scale, and that such flare-ups last 
all day.  Physical examination revealed skin without corns, 
calluses, or edema; toes without deformities; and nails 
without thickening.  Pulses were 2+ and symmetrical, and the 
Veteran did not demonstrate any restricted or painful motion, 
weakness, or instability.  Tenderness at the attachment site 
of the plantar fascia and the calcaneous was noted.  The 
Veteran exhibited midline feet, a normal gait, and 
reconstituted arches on non-weight-bearing and flexible 
arches on weight-bearing.  The right Achilles exhibited a 
vague deformity and the left was midline, with no pain on 
palpation on either foot.  X-ray examination was negative for 
pes planus, and revealed calcaneal bone spurs.  A small 
avulsion at the cuboid on the right was noted.  The Veteran 
was diagnosed with bilateral plantar fasciitis and bilateral 
calcaneal bone spurs.  The examiner noted that he did not 
find x-ray evidence of pes planus of record and reported that 
because he determined that the Veteran did not have pes 
planus, an opinion as to the relationship between the 
Veteran's pes planus and his period of service could not be 
provided.  

In June 2008 the Board remanded the issue of entitlement to 
service connection for 
a bilateral foot disorder, to include pes planus, calcaneal 
spurs, and plantar fasciitis, for an additional VA 
examination.  An October 2008 addendum to the May 2007 VA 
examination was silent for further findings as to the 
Veteran's bilateral pes planus.

As the Veteran's service and post-service treatment records 
indicated a diagnosis of bilateral pes planus, and no 
bilateral pes planus was found upon VA examination in May 
2007, it remained unclear to the Board if the Veteran had 
bilateral pes planus, and if such clearly and unmistakably 
existed prior to his entry into service and clearly and 
unmistakably was not aggravated by his service.  Thus, the 
Board, in May 2009, requested a medical expert opinion from 
the Veteran's Health Administration (VHA).

The VHA medical expert, in his opinion received by the Board 
in May 2009 and clarified by an addendum received in June 
2009, responded to the issue of bilateral pes planus, or lack 
thereof, found on VA x-ray examination in May 2007.  The 
expert opined that x-ray examination does not always show pes 
planus, as it is possible that the x-ray examination might 
not have shown a particular angle and base of gait or weight-
bearing.  The expert stated that there is no way to know if 
the Veteran's foot was in neutral position at the time of his 
x-ray examination in May 2007.   

The expert opined that the Veteran's bilateral pes planus 
existed at birth and that it clearly existed prior to entry 
to service, as such was noted to be present on his enlistment 
physical of May 1993.  The expert further opined that the 
Veteran's preexisting bilateral pes planus did undergo an 
increase in severity and was most likely aggravated beyond 
its natural progression as a result of his service.  The 
expert reasoned that the Veteran's entrance physical 
examination indicated the presence of mild pes planus and his 
separation physical examination indicated the presence of 
moderate pes planus, and that his complaints of aching and 
swelling of the feet during service can be considered some of 
the clinical symptoms that can range from mild to moderate 
with increased activity levels and physical training and 
exercise.     

The Board notes that the expert was asked, in the Board's May 
2009 request for an expert medical opinion, to address the 
Veteran's current foot pathology, as it was unclear, at the 
time of the request, if the Veteran had a current diagnosis 
of bilateral pes planus.  As discussed above, it is clear to 
the Board that the expert found there to be probative 
evidence of record to support the Veteran's diagnosis of 
bilateral pes planus.  However, the expert provided his 
opinion as to the Veteran's bilateral pes planus, and if such 
preexisted service and if such was aggravated by service, 
using the term "current foot pathology."  It is clear to 
the Board, by the supplemental materials provided by the 
expert, and by the context of the expert's opinion, that the 
expert intended to offer an opinion as to the Veteran's 
bilateral pes planus only.  

The Board finds that a grant of service connection for 
bilateral pes planus is warranted because such was 
specifically identified prior to the Veteran's entry into 
service.  Further, the medical expert offered a probative 
opinion that it is certain that the Veteran had preexisting 
bilateral pes planus which was aggravated by service.  These 
facts and the doctrine of reasonable doubt provide a proper 
basis for granting service connection.   Accordingly, 
resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that entitlement to service connection for 
bilateral pes planus should be granted.


ORDER

Service connection for bilateral calcaneal spurs and 
bilateral plantar fasciitis is denied.

Service connection for bilateral pes planus is granted, 
subject to the laws and regulations governing monetary 
awards.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


